NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10149

                 Plaintiff-Appellee,            D.C. No. 2:03-cr-00358-JAD

 v.
                                                MEMORANDUM*
JACK SEIBERT,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Jack Seibert appeals from the district court’s judgment and challenges the

21-month custodial sentence and 12-month supervised release term imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Seibert contends that the sentence is substantively unreasonable because the

government’s delay in prosecuting him foreclosed the possibility that he serve his

revocation sentence concurrently with the sentence imposed for the state court

conviction giving rise to the violation, and because the Bureau of Prisons is unable

to meet his medical and neurological needs while he is in custody. He additionally

contends that the supervision term is substantively unreasonable because he will

serve one year of state parole upon release. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Seibert’s criminal history and his

failure to be deterred by prior sentences. See U.S.S.G. § 7B1.3(f) & cmt. n.4; Gall,
552 U.S. at 51.

      AFFIRMED.




                                          2                                       18-10149